Citation Nr: 0115442	
Decision Date: 06/05/01    Archive Date: 06/13/01	

DOCKET NO.  00-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than June 28, 1999, 
for a total schedular rating for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from February 1946 to 
April 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which raised the schedular rating 
assigned for service-connected bilateral defective hearing 
from 90 percent to 100 percent from June 1999.  The veteran 
has appealed the effective date assigned for the increased 
rating.  The veteran testified at a videoconferencing hearing 
before the Board in August 2000 in connection with his 
appeal.  

As developed and certified by the RO, the appeal to the Board 
included the additional issues of entitlement to a rating 
higher than 30 percent for migraine headaches and entitlement 
to an effective date earlier than January 27, 1998, for an 
award of service connection for migraine headaches.  At his 
August 2000 videoconferencing hearing, the veteran withdrew 
his appeal as to both issues.  Since the appeal on those 
issues has been withdrawn, they cannot be further considered 
by the Board.  38 C.F.R. § 20.204.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  A remand is 
required to insure compliance with the VCAA and for the 
reasons set out below.   

The veteran filed his original claim for service connection 
for defective hearing in July 1979.  The RO denied the claim 
and provided prompt notice of the denial but the veteran did 
not appeal the denial.  He subsequently requested service 
connection for defective hearing in November 1985.  That 
claim was denied by the RO and once again the veteran did not 
appeal.  

The veteran submitted another claim for service connection 
for bilateral hearing loss in March 1993.  In support of the 
claim, he submitted a May 1993 statement from a private 
physician, G. M. English, M.D., who reported having treated 
the veteran for otologic difficulties since December 1982.  
The veteran gave a history of bilateral defective hearing and 
had a history of excessive noise exposure during service.  
Other medical evidence submitted by the veteran included a 
February 1994 statement from J.V.D. Hough, M.D., who reported 
having treated the veteran for 24 years for severe 
sensorineural hearing impairment.  

By a rating decision of October 1993, the RO denied service 
connection for defective hearing, finding that the evidence 
received since the prior disallowance in December 1985 did 
not constitute new and material evidence sufficient to reopen 
the claim.  The veteran appealed this determination to the 
Board, which held on February 2, 1996, that the evidence was 
in fact new and material and that the claim was reopened.  
The Board then remanded the claim for evidentiary development 
and a medical opinion as to whether there was a relationship 
between current hearing loss and military service.  The 
requested examination was performed in July 1997.  In August 
1997 the RO granted service connection for bilateral hearing 
loss and assigned a 90 percent rating from March 1993.  The 
RO notified the veteran of this determination in September 
1997.  No notice of disagreement therewith was received 
within one year.  

The veteran underwent a VA audiological examination in July 
1999.  By a rating action of September 1999, the RO assigned 
a total schedular evaluation for bilateral hearing loss from 
June 28, 1999, the date of receipt of a document which the RO 
has accepted as a claim for increase.  

The veteran contends that his hearing deficit has been of 
such severity that he has met the criteria for a 100 percent 
schedular rating not merely since June 1999, but since March 
1993, when he established entitlement to service connection.  
At his August 2000 video- conferencing hearing, the veteran 
cited a February 1994 report as evidence that his hearing was 
essentially the same then as it was when the total rating was 
assigned.  He disputed findings on a 1996 audiology 
examination which appeared to show a lesser degree of hearing 
loss, arguing that the higher scores were not due to an 
improvement in his hearing but to greater familiarity with 
the words used on the hearing tests as a result of repeated 
retesting.  

The rules governing the effective dates of increased ratings 
for service-connected disabilities are found in 38 C.F.R. 
§ 3.400 (2000).  In general, the effective date of a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  However, 
38 C.F.R. § 3.400(o)(2) provides that an award of increased 
disability compensation shall be effective from the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim was received 
within one year from such date; otherwise, the increase shall 
be effective from the date of receipt of the claim.  

In this case, the RO assigned an effective date from the date 
of a communication which the recognized as a claim, however, 
it does not appear that the RO considered the veteran's 
potential eligibility for an increase during the one-year 
period immediately preceding that claim.  For the purpose of 
determining whether a factually ascertainable increase 
occurred during the one-year period from June 1998 through 
June 1999, it is relevant that VA outpatient treatment 
records covering the period from February 1998 through March 
1999 are on file and that these records show frequent visits 
to a VA audiology clinic.  It is not clear that these records 
are complete, therefore, it must be determined whether any 
additional audiology reports are on file at the examining 
facility.  In addition, in compliance with the provisions of 
the VCAA, the veteran should be accorded an opportunity to 
produce any additional evidence that may be available with 
respect to the status of his hearing during this specific 
period of time.  

Upon receipt of any reports of audiological testing performed 
since June 1998, the RO must determine whether the medical 
record establishes the occurrence of a factually 
ascertainable increase in hearing loss disability before June 
28, 1999.  Furthermore, it is possible that such records 
could constitute an earlier claim for increase.  The latter 
determination will require consideration of 38 C.F.R. 
§ 3.157(b) (2000), which specifies that in some cases the 
date of a VA outpatient or hospital examination will be 
accepted as the date of receipt of an informal claim.  These 
provisions are applicable in the present case inasmuch as 
service connection has previously been established and the 
present appeal involves a claim for increase rather than 
service connection.  See Servello v. Derwinski, 
3 Vet. App. 196, 199-200 (1992).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO should take appropriate steps 
to obtain any additional VA records 
pertaining to the veteran's service-
connected bilateral defective hearing 
that are not currently of record, 
especially reports of any VA audiological 
testing performed during the period from 
June 1998 to June 1999.  

2.  The veteran should also be given an 
opportunity to identify any private 
medical providers from which he received 
examination or treatment for bilateral 
defective hearing, during the period from 
June 1998 to June 1999.  If any are 
identified, reports of the examinations 
or treatment should be obtained and added 
to the record.  

3.  Thereafter, the RO should readjudicate 
the claim.  If the earlier effective date 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case containing notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



